OFFICE      OF THE   All’ORNEY     OENERAL   OF TEXh8
                             AUSTIN
                                  ~.




ma. ~l.bortJ. Butrat
Ceua$y Attorlmy
¶vwity       ceurrty
Ch*rrtoa,       ?exoe
Hoa. Albert I. Huteon, P8gr 1


      Ho. 730, pam8ed by the              44th     Laglir&ture,
      hgular  ~ermio5?"
              Seotlon     la,      Art1010   21001-14       nmd8               in part
&I follonr
             'In rountiO0     hmvin& Y ~ogulutlon      of aat
      lemo than thlrtmmn thoummlrd,       mix  h&h04      and
      thirty-•roen      (13,637)   aad not Rare than thlr-
      tea    thoumud,     mix hundrad anA forty      (lS,UOJ
      aamordlng to tbr l~mt prmaedlag ?mdmnl :ma-
      mm, thm CouSty 301~68 Of TrartO.8 My                               M~S
      mumh provlmlonm mm they aemmi rtmommmrr~ for
      offiom  and fravellng   lxpmxbmmm of the County
      ~iqmrlnfmndmnt    O? Tub110 fnmtruotion)  provided
      th u t ^h8 mmount o ?luoh mtpmndltunm    for 0fri0S
      aad travellqg erpnmam &hall not erosed       the
       ,um of 31~ Huadnd Dollarm ($600) par aan-.
      The    aaunt allowod mhall br paid %n the sawor
      crud In aooorbanoe with 5m existing lmwm govero-
      ing  tb ndt0nan00     0f  the orrio or the county
      Su~riotradont;*...~

            38eot1oa 1 of BOUM nl.11 ??o. 730, r;mtu oi the
Uth   b&mlatun,      1938, ZMgular SOSalon,   reads la part
aa rollowms
              lSec tio 1n .Thnwt          in oath      oounty           of this
      Stok      with a Foprxlatlon of not 1088 than thir-
      toan    thousand     mix hun6re6           (13,600)   and          not     saorm
      tton thlrtrmn thoummnd, llx hundnd                        fitty
      (15,6SO),.....amshown by the Fmdenl           Ceasua
      last    preoedlng         auoh  the count7 9oard
                                       action,
      of ~rustsmm is hors87 authorlrmd       to mot rrlde
      tros the arallablm    mdhool fund of thm oouty,
      in acoordazwm with    thm 9rorlmlo~      ot the gmaerml
      law goveralng    thm armrsenent ror the support
      of the county Supmrlnarldeat*m      0fri00,    (~11
      amount not ?SJ lxooad Sir 1!uodred Dollmrm ($600)
      to dotray the rrpmamrm of tha Couatr        Suprrln-
      tsadent  and thm County Fooard of T'rumtmem la
      the admlnfmtratlen    o? the loholamtlo affuirr
      of the county.”
Hon.   Albmrt    J. Hotson,   Pmgm   3



            Amabove mtotmd, aooordlng to thr last pmoord-
lng Fedora1 Conmum, Trinity   Countr ham l p ulution of
thirtsmn thoumaad air hundred thirty-meton"plS,SSt) ln-
habitants, *.hu8falling with tha pro~l~lon~   of the sborm
amatlonmd mtmtutmfj, naiuoly,"having a Population of not
lass than thirteen thoumand 8ix hundred thirty-soran
(lS,6S7) an6 not S~%%Ithan   thlrtoan thousand mix hundrad
forty (13,640) aoaordlng to the la8t preoedlng Federal
C8aaum,* a nd Vhat laoh oounty of ttl8 state with a pop-
latlon of ant lmse than thirtron thcuaend air hundred
(13,600) and not nora than thlrteoa thousand mix hundred
fifty  (lS,SSO)."
          Trinity County la the only county in tha State
vhioh, woordlng  to tha hat Fadoral Cenaun, had a popu-
lation within th4 llmlt.8mproiflmd in the prorlmlonm of
tha lta$utasabova maatlonad.
          Seotlon 56, utlolo 3 of the State Conatltution
reads in Part em tollorm:
             Thm I.e~lmlmturmshall not, lxoopt am
       othanlmr provided in this Constitution,pass
       any looal or mpsolal laws, luthcrlrFag....
       regulating the affaira of oountlem, oltlom,
       towam, warda or mohool dlmtrlotm;....mndLn
       all other oammm ulmro a genaral law oan ba
       Eeds applicable, no looal or nPoola1 law shall
       be lnaotad; pmrldad, that nothing heroin oon-
       tained shall ba conmtrued to prohibit tha fags-
       latura fro6 passing mPaola1 lawr ror the pm-
       aanatlon o? qarzmand flab of thlm State in
       oartaln looalltlar.*
          The oamm of 8alth ~8. Stats, 49 SW 2d 159, hold8
ln lrfaot that If lubmtantlal Zbamon tor olammlrying ~unl-
OiPalitiaS by population lppoarm, Such olamaifloatlon and
~agimlatlcuiapplloahlm to muoh olamalfioatlon la generally
sultalnmd. Howawr, tho oonmtltutlonal prohibition a(gainst
mPmaial law8 oanoot be m~~dmd by rrklng laws lpplloabla to
Eon.   Albert J. Fiutwa,    Fag0 4


a protandad olaaa, and that a Statute olaaal*lng munl-
oIpalitlea by populatIoo 18 -apeoia1*   li the populs tion
a0ea net  arfGrd  a r8ir be818 ror oiaaalrloat~aa;ii the
atatuta cwal7 daalgnatea a linple runloi~llty under
thS cyiaa of ohbaaitying by popuhtion; aDd that a valid
alaaalfloatlan0r manlolpalItIa8 by population must not
lxoluda other lu.alolpalItlaa  from rntering *BGn.   Albort J.        DutWn,     Pagm   s




       ia baaed on population, wbatbor aa sot is
       m:ardmd a slpmclal and 8betkor its op*m-
       tion  Is unltorrr throu&hout tho Stats, da-
       pond ipon whether popalatlon lrrorda a rair
       boa18 for the claa8lrloatlGnwltt rorrrecc4
       tG the !zatterato whloh it relatoa, and
       w&other the result it lceoQpllahma      la in
       taot the nal     olaaaItlsatlco   upon that baala,
       Snd not a daal~tlon        0r S *In&8 city or
       oounty to which alono it shall      apply’,Ufd4r
       tto ~ulam at luo halaatltIoatIon.       iarkor-
       .”
        ~raabinqton County T. Kansas City, 73 Kan.
       722, 85 P. 781.'      (use sob tho oaaaa of dx
       Fart. Slarmora,    0 SW M 134, and F.:.andGl:h
       v. Stats, 38 9% M 484).
            314 oaam or Emxar County v. fynan, lt al, 97
33 f&d4bT, baldi In 0rt40t    tb8t the L~o~Ialatur4ray an
a proper rnd roarclnablmslaaaItIoatlononaot a gonmral
law which, at the tlxo ot its lmctxent, Is lpplloablo
to only CEO aounty, Frtnidmd tko lpplloatIon la nc3tso
Isfi?mxfbly  tixod as to prevent it aver bmaoaIn6 lpplioablm
to ether counties and tht     tha Leqlalaturo uy olaaalty
counties on baa18 et population    ror ~urpoaoa ot tfxlng
CCEFOXlSCt$Oll     Qt    8CUllt~   aad FZ-4ClSOt Ct'lC4r8,   but   8~ob
claaaItIc~tIonautt 50 hased on real dlrtlgotion and mat
net bm an lrbltrazy dovloo to glrr what la la lubatanom a,
local or apmofal law, tho for?. cf l cenrral la w. rindthe
aasm tarthor   holds that tbo ocurta ln dotenrlning,        whether
a &w la publlo, gmnaral, apeolal or 1.~41, will lock tc
the lubatanoo a36 Fractloal oporatlco ratha than to it8
tltlo, rem, ~hr884010~~, llnem othemlam           a prohlbltloa
Gr *be tundaEaota1   la w l~~ainat lpmolal logIalatlcn would
bm nugatory; and to juatitr plaofng one county in a vary
lI=Itmd and restrIoted olaarltlcatIonby tha le~Ialature,
there mat    be louo reawaabla      rrlatlon   botwoan Chr situ-
tiOn ot tho octmtlma olaaaItImd aad purpoama and ob!mota
to ba lttaimd,    and olaaaIiIcotlon      oamct   bo adcrts4    arbl-
trarlly on a ground which hoe 80 icundrtlon In dlitorenoo
Gf oltuatlon or olroueatanoaa or oountlma plaomd In dif-
f*rmnt alaaaoa.    The lot r4duoltq      aalarlaa ot ottlomra      In
lGQntIma or over twc hundrod and nlnmty thcuaand and loaa
t&n   thrmm  bundrmd &nd ten thourand      Fopulation   was iimfd un-
Ecn. Albert J.         Hutaon,         fag0    6



raaaonab~a       acd arbitrary           In its olaaalfIoatIon              and ~014
a sa lpoolal       lav.

               14 quote         tram    thb    ah014    amntlonmd opinion              as
roll0vat

              Wim  rule Ia that  a alaaaIflaatlon oaa-
        not b4 adoftod  arbitrarily  upon a wd
        whiah has no tounbatlonln 4Iti8rrlrc4'or
        aituatior      or oIrouaatanoaa               of tba ruaiolpall-
        time   plaood      in tho       difforont       0188~48.  ?haro
        curt    be soya naaoaablm relation betworn  tha
        situation    or mnIoipalitl4a olaaalrI4d la th4
        ;,ur)oaaand the object to br attained. There
        lcuat be samthing .... whloh in aom     rmawn-
        lbla drgmo lcowntr      tcr the dlrltioa Into
        0iaaaaa.*
               Article 2700, Varnon*a Clrll mnotatod Etrtutaa,
the     qenoral ltttute,  rm~arding lalarIaa, mrpmaama ror
888fStSnt8,
         lXFOnditUr48                    iOr       0fri00   a36    tr8waling         lXwnaSS
of ccunty      au~ilntcndonta          ia oountlra harim a lobolaatlo
pOFtihtiOn       8s   tbermin      ltatsd, which 1rmlw?Qa lii m@ untiea ,
reads     In part     as    rollcvai

              vhm oonnty board or truarorr may !zake.
        ouah turttor   ~avlsion   a6 it ao~ra.nrorarsry
        r0r GtrfCS end tn7olIag     ax~osn4a    tor tbm
        cocat,r at.q~rlntendant  sad any lsalstsnt ho
        my   hare; puviama    that lxp4nalturaa    rcr or-
         tfca and tratelln~ ?ixpenama shall not exceed
         thror buMdn4 dollars per lMUIP, ~a4 tba oounty
         bO&?d   Of tTUStS48           cay zak8       pTGviSion8      rOT      the
         anployrmt of a ampotent aaaiatant for the
         county auperIntaadmatwho shall, la lddItlGn
         to C?a ctbor        Qutlma,      not       as lttmadarioo     offi-
         crnr1 and said board la horob  authorlto6 to
         riX the lalrry oi aLo;iassistant and pay the
         84% out ot tbm aamo funds fmc wnfeh the
         salary and lxpoosma of the county                        luporIn?en-
         dent a t0p a id;....*

               ?%4 a to r e         lrtlolo
                          mc ntlo ned                         applioa       to all ooun-
tI**     ~Wardleaa         of tboir      populatIo0.          In so far         as tho
Ron.    Ubert      J.    But800,       lbm   9



6X0-t   whloh may b elx>8ndCd for attic.        8rd tnVrlia&
crpen8rr cf th8 coxnty ruperlatandont, it fixer the
n~xlcur!at thrao hundrrd dollnrr par annum. Couatl.8
rlth a mllor cr 18rger population than lrinlt.7Couaty
are llnlted 113tkrlr lrpendltur0 for 8uc hlx p *n8*8        to
.~Sid8uE.     It 18, therMoN,        8rraNn' th&t the Lyl818-
ture intended ttat the 8ctr uador         oonrlderrtlon8hould
4pply en1y tc Trinity county. S-iOk lCt8 mre Sor thl8
6nd otker reaeca8 coadenraedby thr Supraao Court In
 iebr  Co;iaty v. Tymn,       eupra.
             Article 2689, Vcroon*I                     Clvll Aanotat86 Ltctutor,
read8    in part a8 follow8:
               "n?. CCuantJ Echcol Tr&8tocr shall hold
        nertln8,a once mroh quarter,           cm the flr8t
        Yondry in nugu8t.           Pebruan, L'ay,and lkmasber,
        o r .a la c o a ‘thareafter     as pnttlssbla,    bnd ot
        other titc.8 when called by the rrerldrnt of
        the County Sohool ‘hurtCC8           or st :ho  inrt8nOe
        o f lY     two    (&)      LW.bbr8   of   tte     County   Sohool
        ?ru8toe8     8nd t3o County Supwrlntandrnt,the
        neetinq     place t? be rt thb couatp soat and in
        the office of the County Cuperintondrnt. Sch.
        Trustee     chall be pa16 'ThreelXlkr8 ($3) per
        day, but not tc exceed Yhlrty-81x trollrrr
        (24)      in my cm ymbr',for the tire lpent in
        bSttbndb4     SuCki!nntUtiZg8,Out Of ttzestat. 606
        Couaty &vallaSla School Fund b: Warrant8 drawn
        on or:cr     of tho County Supmrlntanteatand rlgn-
        ld k7 the FrCsUont       of the County Sohcol Trkw-
        teas, ltttr     approval  of the looount, propsrly
        RON to by ttr Tnrldeat ef the Zounty Sohool
        ~ust~zr....”
          Thl8 statute prorid   oom~rn88tioo for raid
ft%star8, bet doer not allow any traveling expanse8 for
'.hm. T:ls stotuta 8p;lies to Trlzltr Ccuaty.
          T!x questlen of rhrthor, after th6 next Federal
cenB.ti,other eruntlss will 00~9 uader the pr~vlrlc~8 of
tb* above nrntlrned not8 cr rtrther tto act8 thea8alvo8
8111 beoma lncprratlvr by mason of the feet tbt    no
Other oounty will hoe a po;tiatlon filling rlthlo the
bratket8 ortated in thsra @eta, 18 CO unourtuln a8 to mkr
900.      hlbert     J.   P,UtSOIi,     pp.8     8




it     alurll        Spt~UlStiVO.            Cf aoUr@e,      it   18    pOS#ib~b    that
a nuabor        of    oountibr        ~111     have   th    ;Opuhtloa        required,
but it 18 highly Frobatl$ by r.RSCa Of tk. liPlitrithin
the braoketr    thbt not a 8143le ocunty will qualify under
the ~~OViS~CIlS   Of the lOt8.
            re have herb aa la8t8nob 0r 8rbltrary      designa-
tion, Nthbr    th8il btb88~fi8~tiOll. T&O l&V8    Quot.6     Sk-
Lute8 lttseipt to roguhtb the affair8 oi 'klnltf County
In a &wmor vlolativo of mtlCl@ S, &Otioa 56 Of the
CcMtltutlon.
              Thorden, you are n#pWtfull~                  adViSed  that
it la thr opinion Of thin dbJrrtmbnt               th4t    th. yro~1810n8
Of r;rt 1018 >3mu        &ll&    HOUS*  Bill   x0.      930, liat8 Ot thb
44th Leglrlature,'%935,am they apply to Trinity                    County,
8n    8pbCial   18~~. aa     tbrrbioro,      unoon8tltutionaland
void..
          Tnutlng                that    the formeolns fully umwere                      pour
lagulry, wb rbuln
                                                           Very   truly youn